Citation Nr: 1509752	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration National Cemetery Scheduling Office in St. Louis, Missouri


THE ISSUE

Whether the decedent is eligible for burial in a VA national cemetery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The decedent served on active duty for training (ACDUTRA) from July 1985 to November 1985.  He had additional service in the Army Reserve and Alabama Army National Guard (INACDUTRA).  The appellant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative determination of the Department of Veterans Affairs (VA) National Cemetery Administration National Cemetery Scheduling Office in St. Louis, Missouri.  

The appellant testified at a hearing before the undersigned Veterans Law Judge at in February 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the February 2015 Board hearing, the appellant asserted that the decedent should be afforded Veteran status, therefore allowing for burial in a VA cemetery, because he incurred an injury or disease during a period of ACDUTRA or INACDUTRA.  Specifically, she testified that the decedent was diagnosed with heart disease while serving in the Reserves.  The claims folder does not contain the decedent's service treatment records (STRs), nor have his specific service periods been verified - such actions should be accomplished on remand.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the decedent's service treatment records.

2.  Verify all periods of ACDUTRA and INACDUTRA for the decent.  Please note that reports of retirement points do not contain the necessary information in this regard.

3.  After ensuring completion of the foregoing and any other development deemed necessary based on evidence added to the record, readjudicate the appellant's claim.  If the claim remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




